Citation Nr: 1218996	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  10-34 521	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left upper extremity disability (to include epicondylitis, tendonitis, and a left hand disability).  

2.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.  

3.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.  

4.  Entitlement to a rating in excess of 10 percent for a right knee disability.  

5.  Entitlement to an effective date prior to February 25, 2008, for the award of service connection for depression.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1980 to June 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March and June 2009 rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  

The Board notes that the RO characterized the Veteran's claim of service connection for a left upper extremity disability as separate claims seeking service connection for left lateral epicondylitis, left arm tendonitis, and a left hand disorder.  Because the claimed entities overlap/are not distinct, the Board has recharacterized the issues as a single one seeking service connection for a left upper extremity disability.  

Although the RO reopened the Veteran's claim of service connection for a left upper extremity disability by deciding the issue on the merits in the July 2010 statement of the case (SOC), the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The issue is characterized accordingly.  

At the March 2012 videoconference hearing, the Veteran appeared to be raising a claim seeking an increased rating for his service-connected depression.  Such matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for clarification and appropriate action.  

The matters of service connection for a left upper extremity disability (on de novo review), the ratings for lumbar and cervical spine and right knee disabilities, and entitlement to a TDIU rating, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.  


FINDINGS OF FACT

1.  An unappealed October 1995 rating decision denied the Veteran service connection for left lateral epicondylitis, based essentially on findings that it was not shown that he had such disability or that any such disability might be related to his service; a December 2005 rating decision denied service connection for a left hand disorder; subsequent unappealed rating decisions, most recently, in August 2006, have continued to deny the claim(s).  

2.  Evidence received since the August 2006 rating decision includes medical evidence and competent lay statements that relate the Veteran's current left upper extremity disability to his service; relate to an unestablished fact necessary to substantiate the claim of service connection for a left upper extremity disability; and raise a reasonable possibility of substantiating such claim.  

3.  The first communication from the Veteran to VA indicating that he was seeking service connection for depression was received on February 25, 2008 (more than one year after his separation from active duty).  
CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a left upper extremity disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

2.  An effective date earlier than February 25, 2008, is not warranted for the award of service connection for depression.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for a benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the new and material left upper extremity claim, inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  

Regarding the earlier effective date claim, the appeal is from the initial rating assigned with a grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2010 SOC provided notice on the "downstream" issue of an earlier effective date for the award, and readjudicated the matter after the Veteran had opportunity to respond.  He has not alleged that he is prejudiced by a notice defect.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records (including Social Security Administration (SSA) records) are associated with his claims file.  Notably, in a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  

Historically, an October 1995 rating decision denied the Veteran service connection for left lateral epicondylitis, based essentially on findings that it was not shown that he had such disability or that any such disability would be related to his service.  A December 2005 rating decision denied service connection for a left hand disorder.  Most recently, an August 2006 rating decision continued to deny the claims.  He did not appeal that decision, and it is final.  38 U.S.C.A. § 7105.  The instant claim was received in April 2009.  

The evidence of record at the time of the August 2006 rating decision included: the Veteran's STRs, which show his complaints of left hand and arm tightness, numbness, tingling, and pain, and diagnoses including possible left thoracic outlet syndrome; a November 2004 report  of VA examination (for bilateral knee disabilities) noting his complaint of wrist and elbow joint pains; a November 2004 Intel industrial injury work status/treatment report diagnosing the Veteran with bilateral lateral epicondylitis; a December 2004 Dr. J.W.W. physical medicine and rehabilitation evaluation report noting the Veteran reported tingling in his left hand (thought to be due to a neck problem in service), exacerbated by stress, and diagnoses of bilateral lateral epicondylitis and bilateral wrist tendonitis; a February 2005 Dr. J.W.W. private treatment record noting the Veteran's complaint of ongoing bilateral elbow pain; and a report of a May 2006 VA examination that found no diminished sensation in the left upper extremity to pin prick, in palm or arm, normal left upper extremity strength, normal electromyography (EMG) of the left upper extremity, and an impression of left upper extremity paresthesias.  

Pertinent evidence received since the August 2006 rating decision includes a February 2010 VA primary care physician's report that notes the Veteran's complaint of pain, numbness, and tingling in both arms (left greater than right), dating back to service; a November 2010 Dr. D.L.S. private treatment letter indicating that based on review of the records, it was clear that the Veteran complained of pain, numbness, and tingling in his left upper extremity during service, and that he may have a condition similar to or suggestive of epicondylitis that has continued to the present; and his March 2012 videoconference testimony to the effect that he has had the same left upper extremity symptoms since his separation from service.  

The evidence received since the August 2006 rating decision is new (as it was not previously of record), and it is material as it consists of sworn testimony (presumed credible for the purpose of reopening) not previously of record that he has had left upper extremity symptomatology since service, and a private medical opinion relating the Veteran's disability to service and his complaints therein.  The new evidence pertains to the unestablished fact necessary to substantiate the claim of service connection for a left upper extremity disability; raises (under the Court's guidelines in Shade) a reasonable possibility of substantiating the claim; and is material.  Accordingly, the claim may be reopened.  De novo review is addressed below.  

Earlier Effective Date for Service Connection for Depression

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

On February 25, 2008, more than 12 years after his discharge from service, VA received the Veteran's original claim of service connection for depression.  When the RO granted service connection, it assigned an effective date of February 25, 2008, the date of receipt of claim.  See 38 C.F.R. § 3.400.  There is no prior claim for service-connected compensation for depression, either formal or informal, in the record.  At the March 2012 videoconference hearing, the Veteran testified that he began seeing a therapist in 2007 and that he submitted that information to VA, albeit he may not have specified a claim for depression.  Significantly, a review of the record found no prior claim, formal or informal, or communication from the Veteran in writing indicating he was seeking service connection for depression.  The allegation to the contrary is unsupported by any factual evidence.  
The Board acknowledges that 2007 clinical records show the Veteran's complaints of depression.  Specifically, a September 20, 2007 Advanced Back and Neck Care report noted his complaints of anxiety and depression.  And a December 2010 Phoenix VA Medical Center mental health note noted he was somewhat anxious and depressed, and provided an assessment of rule out depressive disorder.  However, the fact that the Veteran received treatment for depression prior to February 25, 2008 does not establish (or suggest) that he then filed a claim of service connection for such disability.  While a treatment report may constitute an informal claim for certain benefits, such as an increased rating for a condition already established as service connected, such is not the case with respect to original applications for service connection where, as here, there has been no prior allowance or disallowance of a formal claim for service connection.  See 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  The Court has consistently held that the "mere presence of the medical evidence does not establish an intent on the part of the veteran to seek . . . service connection for the . . . condition."  Brannon v. West, 12 Vet. App. 32, 35 (1998) (citing KL v. Brown, 5 Vet. App. 205, 208 (1993)); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  The 2007 clinical records were written by a clinician, and do not constitute a communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits.  38 C.F.R. § 3.155.  In other words, the 2007 treatment records do not meet the legal criteria for a claim.  Based on the foregoing, the Board concludes that the 2007 treatment reports cannot constitute an original service connection claim for depression.  [The Board also notes that the September 20, 2007 Advanced Back and Neck Care report was not received until October 9, 2008, approximately eight months after his claim of service connection for depression.]  

In the absence of a formal or informal claim seeking service connection for depression being filed prior to February 25, 2008, an effective date of award of such benefit earlier than that date is not warranted.  

The preponderance of the evidence is against the Veteran's claim for an earlier effective date for the award of service connection for depression.  Therefore, the benefit of the doubt doctrine does not apply; the appeal in the matter must be denied.  


ORDER

The appeal to reopen a claim of service connection for a left upper extremity disability is granted.  

An effective date prior to February 25, 2008, for the grant of service connection for depression is denied.  


REMAND

Regarding service connection for a left upper extremity disability on de novo review, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to such claim.  See 38 C.F.R. § 3.159.  Furthermore, at the March 2012 videoconference hearing, the Veteran's representative raised the issue of whether his left upper extremity disability was secondary to his service-connected cervical or lumbar spine disabilities; this secondary service connection theory of entitlement has not yet been adjudicated by VA.  

Once new and material evidence has been presented as to an unestablished fact from the previously denied claim, the Veteran is entitled to the full benefits of VA's duty to assist, including (if warranted) a medical nexus examination.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  

Governing regulation provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran alleges that his left upper extremity is service related.  The evidence of record shows that the Veteran indeed has a left upper extremity disability(ies), and that he was treated for left upper extremity complaints during service.  Under the "low threshold" requirement in McLendon, such evidence suggests a nexus between the current left upper extremity disability(ies) and service; hence, a VA examination is necessary.  

The criteria for establishing secondary service connection were revised during the pendency of this appeal.  Under the revised 38 C.F.R. § 3.310(b), effective October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury, however, unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  The Veteran was not provided adequate notice of the criteria for substantiating a secondary service connection claim; such notice should be provided on remand.  

Regarding the claims seeking increased ratings for lumbar and cervical spine and right knee disabilities, at the March 2012 videoconference, the Veteran testified that his disabilities had increased in severity.  The most recent VA examination to evaluate the disabilities was in February 2009.  In light of the allegation of worsening of the disabilities, and the time interval since the last examination, a contemporaneous examination to ascertain the current severity of the disabilities is necessary.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board notes that "staged" ratings are appropriate for an increased rating claim where the factual finding show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Because resolution of the Veteran's claims for service connection for a left upper extremity disability and for increased ratings for his lumbar and cervical spine and right knee disabilities may have impact on his claim for a TDIU rating, consideration of the TDIU claim must be deferred pending resolution of the other claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran appropriate VCAA notice on his claim of service connection for a left upper extremity disability, including as secondary to a service-connected lumbar or cervical spine disability.  See 38 C.F.R. § 3.310.  A copy of the notice letter, and any reply, should be included in the claims file.  

The RO should also secure for the record copies of the complete updated clinical records of all VA treatment or evaluation the Veteran has received for his left upper extremity disability(ies), cervical and lumbar spine and right knee disabilities since March 2010.  

2.  The RO should then arrange a VA orthopedic examination of the Veteran. The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should identify (by medical diagnosis) the Veteran's current left upper extremity disability(ies) and opine whether such disability(ies) is/are at least as likely as not (a 50 percent or greater probability) related to his service/left upper extremity complaints therein.  

The examiner should also opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected lumbar and/or cervical spine disability(ies) caused or aggravated (permanently worsened) any left upper extremity disability(ies) diagnosed.  If the examiner concludes that the Veteran's service-connected lumbar and/or cervical spine disability(ies) did not cause, but aggravated, a left upper extremity disability(ies), the examiner must further specify, to the extent possible, the degree of additional disability (pathology/impairment) that resulted from such aggravation, identifying the "baseline" severity of such disability prior to any aggravation by the lumbar and/or cervical spine disability(ies) and the level of severity existing after the aggravation occurred.  The examiner must explain the rationale for all opinions.  

The examiner should also ascertain the current severity of the Veteran's service-connected lumbar and cervical spine and right knee disabilities.  The findings reported should specifically include ranges of motion, whether there are any additional restrictions due to pain/on use, and whether the spine is ankylosed.  The examiner should specifically indicate whether there is instability or subluxation of the right knee, and the degree of any instability/subluxation found.  The examiner must ascertain whether or not the lumbar and cervical spine disabilities have been manifested by incapacitating episodes of intervertebral disc syndrome (i.e., periods of bedrest prescribed by a physician), and if so, their frequency and duration (in terms of weeks in the period of a year).  The examiner should identify any neurological manifestations of the spine disability.  The examiner must explain the rationale for all opinions.  

3.  The RO should arrange for any further development needed as to the TDIU claim based on the development sought above.  Then the RO should readjudicate these matters (service connection for a left upper extremity disability on de novo review, including as secondary to service-connected lumbar and/or cervical spine disability(ies)).  If any benefit sought remains denied, the RO should issue an appropriate supplemental SOC (SSOC), and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


